09-4748-ag
    Liu v. Holder
                                                                                  BIA
                                                                           McManus, IJ
                                                                          A098 906 657
                                                                          A098 906 658
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 7th day of February, two thousand eleven.

    PRESENT:
             JOHN M. WALKER, JR.,
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _______________________________________
    MEI HUI LIU, ANTONIO XU LIU,
             Petitioners,
                    v.                                     09-4748-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONERS:              Dehai Zhang, Flushing, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ada E. Bosque, Senior
                                  Litigation Counsel; Puneet Cheema,
                                  Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Mei Hui Liu (“Mei”), a native of China and

citizen of Venezuela, and her son Antonio Xu Liu, a native

and citizen of Venezuela, seek review of an October 22, 2009

decision of the BIA affirming the January 10, 2008 decision

of Immigration Judge (“IJ”) Margaret McManus denying their

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Mei Hui

Liu, Antonio Xu Liu, Nos. A098 906 657/658 (B.I.A. Oct. 22,

2009), aff’g Nos. A098 906 657/658 (Immig. Ct. N.Y. City

Jan. 10, 2008).   We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA’s opinion.     See Yan

Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).

    As an initial matter, petitioners have failed to


                                2
meaningfully argue in their appellate brief that: (1) they

are entitled to asylum or withholding of removal because of

persecution on account of Mei’s membership in a particular

social group; or (2) they are entitled to CAT relief.

Accordingly, we do not address those arguments.    See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005).

    The government also contends that because petitioners

did not raise before the BIA two alleged incidents in which

the Venezuelan police forced Mei to produce her identity

card and required payments before releasing her, we lack

jurisdiction to consider the arguments regarding those

incidents that appear in the petitioners’ brief.   We do not

decide the issue, but assume arguendo that we may consider

arguments regarding those incidents because they are

“specific, subsidiary legal arguments, or arguments by

extension” in relation to the petitioners’ arguments before

the BIA.   Gill v. INS, 420 F.3d 82, 86 (2d Cir. 2005); see

also Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007)

(issue exhaustion is mandatory, not jurisdictional).     Even

considering those arguments, however, we conclude that the

agency reasonably determined that petitioners failed to


                              3
demonstrate that they were targeted on account of their race

or ethnicity.

    The agency found that while the petitioners were the

frequent victims of crime in Venezuela, they did not

establish that they were targeted because they were ethnic

Chinese or that there was a pattern or practice of

persecution of ethnic Chinese persons in Venezuela.

Petitioners argue that the agency erred in ignoring the

background conditions which establish that their past

mistreatment was on account of their race and that there is

a pattern and practice of discrimination against the ethnic

Chinese in Venezuela.    However, there is no indication that

the agency ignored any material evidence.    See Xiao Ji Chen

v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir.

2006) (“[W]e presume that an IJ has taken into account all

of the evidence before h[er], unless the record compellingly

suggests otherwise.”).    In fact, the agency specifically

addressed the background evidence, stating that it had

considered this information and that, while the background

materials indicated that human rights abuses have been

taking place in Venezuela, these materials did not establish

that there is widespread discrimination against Chinese


                               4
persons.

    Moreover, the agency’s denial of relief is supported by

substantial evidence. The agency reasonably concluded that

the petitioners, although they were the unfortunate victims

of general crime, failed to establish that they were

persecuted in the past or would be persecuted in the future

on account of a protected ground.    See Melgar de Torres v.

Reno, 191 F.3d 307, 314 (2d Cir. 1999) (explaining that the

existence of general crime does not support an asylum

claim).    The petitioners provided no evidence of the

motivations of the perpetrators, beyond Mei’s speculation

that the police targeted the Chinese for identity checks,

which the agency reasonably noted was without any support in

the record.    The news articles that the petitioners

provided, which note a single anti-Chinese riot and that

some ethnic Chinese persons have been the victims of crime,

do not compel the conclusion that the Venezuelan government

or people generally discriminate against the ethnic Chinese.

Cf. Xiao Ji Chen, 471 F.3d at 342 (holding that the weight

afforded to State Department country reports lies largely

within the discretion of the agency).    Rather, as the agency

noted, the State Department’s 2004 and 2005 reports on


                               5
conditions in Venezuela, which were part of the agency

record, did not even mention discrimination against the

ethnic Chinese.     See id. at 341 (“[A] report from the State

Department is usually the best available source of

information on country conditions.” (internal quotation

marks omitted)).

    Thus, the agency reasonably decided that petitioners

did not meet their burden of proving past persecution or a

well-founded fear of future of persecution on account of a

protected ground.     See 8 U.S.C. § 1101(a)(42).   Because the

petitioners were unable to meet their burden for asylum,

they necessarily failed to meet the higher burden required

to succeed on a claim for withholding of removal.      See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS,

947 F.2d 660, 665 (2d Cir. 1991).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                6